DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1 – 2, 8, 27, and 31 to address formalities and amended the scope beyond merely addressing formalities.
The pending claims are 1 – 3,8, 27, and 31 [Page 13 lines 1 – 10].

Applicant appears to misunderstands Examiner’s use of the Notice given (and not making an Objection) regarding the use of trademarks or trade names [Page 13 lines 11 – 19].  The Examiner removes the Notice paragraph in the interest of brevity.
Applicant amended the claims to address Examiner’s Claim Objections [Page 13 line 20 – Page 14 line 27].

Applicant’s arguments, see Page 17 lines 1 – 28, filed July 20th, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1, 27, and 31 has been withdrawn.
	First, the Applicant recites the references against the claims and recites amended independent claim 1 [Page 14 line 28 – Page 15 line 29].
Second, the Applicant provides their overview of Zavesky, Choi, and Segev [Page 15 line 30 – Page 16 line 4] and alleges the references do not teach features of the amended claim 1 in view of their interpretation of amended claim 1 [Page 16 lines 5 – 30].
Third, the Applicant persuasively describes the references as not teaching features of amended claim 1 [Page 17 lines 1 – 28].
Fourth, the Applicant concludes arguments contending the references do not render obvious the amended claims and the claims are allowable for at least the reasons given [Page 17 line 29 – Page 19 line 4].

Election/Restrictions
Claims 4 – 7, 9 – 26, 28 – 30, and 32 – 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30th, 2021.
Applicant’s election without traverse of Species I (corresponding to claims 1 – 3, 8, 27, and 31 in the reply filed on August 30th, 2021 is acknowledged.
	The pending claims are 1 – 3, 8, 27, and 31.

Claims 1 – 3, 8, 27, and 31 are allowable.  The restriction requirement between Species I – IX, as set forth in the Office action mailed on June 28th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 28th, 2021 is partially withdrawn.  Claims 4 – 7 and 9 – 10, directed to features dependent on allowed linking claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11 – 26, 28 – 30, and 32 – 34, directed to unelected Species and not dependent on allowed claims are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 11 – 26, 28 – 30, and 32 – 34 directed to Species non-elected without traverse.  Accordingly, claims 11 – 26, 28 – 30, and 32 – 34 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2017-005275 filed on January 16th, 2017).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12th, 2018, May 3rd, 2021, and September 21st, 2021 was filed before the mailing date of the First Action on the Merits (mailed September 29th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1 – 10, 27, and 31 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 recites a novel method of applying multiple threshold tests to determine normal and abnormal data using dictionary learning techniques in which the amendments recite specific tests not rendered obvious in Segev (e.g. abnormal is lower than a threshold) and having updated dictionaries compared against each other / used in threshold tests or the multiple tests performed as well as using the updated / reconfigured dictionaries as claimed in the present invention.
Regarding independent claims 27 and 31, see claim 1 which is the method performing the steps of the method of claim 27 and the program of claim 31.
Regarding claims 2 – 10, the claims depend on allowed claim 1 and thus are similarly Allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aisaka, et al. (US PG PUB 2013/0148872 A1 referred to as “Aisaka” throughout) teaches in Figures 20 – 25 (see RC481 and S481) using dictionaries to select portions of images for improving alignment of images.  Ben-Shahar, et al. (US Patent #11,085,823 B2 referred to as “Ben” throughout) teaches similar features in at least claim 6 to the present invention.
References that could raise ODP issues based on amendments to the claims include: Yoshii, et al. (US Patent #9,852,159 B2 referred to as “Yoshii 59” throughout) and Yu, et al. (US Patent #10,755,395 B2 referred to as “Yu” throughout).
Commonly owned pertinent art includes: Ye (US PG PUB 2018/0373929 A1 referred to as “Ye” throughout).
Reference previously cited for ODP Rejection: Yoshii, et al. (US Patent #10,902,285 B2 referred to as “Yoshii” throughout)
References cited in updated search and consideration: Davatizikos, et al. (US PG PUB 2016/0239969 A1 referred to as “Dava” throughout) where Figure 15 uses dictionaries to determine abnormalities in medical imaging.  Segev, et al (US Patent #10,148,680 B1 referred to as “Segev 80” throughout) teaches similar features to the cited Segev without the use of NNs, but in Figure 4 teaches amending / updating dictionaries with parameters (e.g. L and P from LU decomposition).
Reference previously recited against the claims were: Zavesky, et al. US Patent #9,396,409 B2 (referred to as “Zavesky” throughout); Choi, et al. (US PG PUB 2015/0160319 A1 referred to as “Choi” throughout); and Segev, et al. (US Patent #11,049,004 B1 referred to as “Segev” throughout).
References found in Interference Search are: Cormier, et a. (US Patent #11,238,350 B2 referred to as “Cormier” throughout) and Tandecki, et al (US PG PUB 2021/0049421 A1 referred to as “Tandecki” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487